Citation Nr: 0615516	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  99-12 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD) for the period prior to 
June 30, 2003.

2. Entitlement to an evaluation in excess of 70 percent for 
PTSD for the period commencing June 30, 2003.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in February 1999 by the Denver, 
Colorado, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In October 2002, the Board remanded this case 
to the RO for procedural reasons. 

On November 2, 2002, the veteran appeared and testified at a 
hearing before a Veterans Law Judge who is no longer employed 
at the Board.  The veteran was offered an opportunity to 
appear and present testimony before another Veterans Law 
Judge; however, the veteran did not express a desire to 
appear at another personal hearing.  

The case was remanded to the Board again in August 2003.  
After additional development was undertaken, the RO issued a 
rating decision in October 2003, which increased the rating 
for the service-connected PTSD to 70 percent, effective from 
June 30, 2003.  The appeal continued and the case was 
thereafter returned to the Board.  The Board issued a 
decision on the merits of the veteran's claim in November 
2004.  

The veteran appealed the decision to the United States Court 
of Appeals for Veterans Claims (Court).  While his claims 
were pending at the Court, the veteran's attorney and the VA 
Office of General Counsel filed a Joint Motion requesting 
that the Court vacate the Board's decision and remand the 
case to the Board for further development and readjudication.  
In a September 2005 Order, the Court granted the Joint 
Motion.  The case was returned to the Board.  

In a statement received in May 2004, the veteran asserted a 
claim of entitlement to a total disability evaluation based 
on individual unemployability due to service-connected 
disabilities (TDIU).  That claim, which is not inextricably 
intertwined with the current appeal, is referred to the RO 
for appropriate action.

During the pendency of this appeal the veteran's attorney 
retired from practice.  He is currently represented by the 
attorney listed on the title page.


FINDINGS OF FACT

1.  Prior to and since June 30, 2003, the veteran's PTSD has 
been primarily manifested by social withdrawal, nightmares 
and intrusive recollections of Vietnam events, sleep 
disturbance, and near-continuous irritability and depression, 
more nearly approximating occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

2.  At no time has the veteran's PTSD been productive of 
symptomatology more nearly approximating that of total 
occupational and social impairment, due to such symptoms as: 
Gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the veteran's favor, the criteria 
have been met for the assignment of a 70 percent disabling 
rating prior to June 30, 2003 for the service-connected PTSD.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.3, 4.7, 4.130, Diagnostic Code 9411 (2005).

2.  The criteria for the assignment of a 100 percent rating 
for the service-connected PTSD have not been met at any time 
during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

With regard to the claim for an increased rating for the 
service-connected PTSD, as that claim is being granted in 
part, any possible prejudice to the veteran will be cured by 
the RO, who now has an opportunity to providing notice to the 
veteran with regard to effective date (an initial rating was 
already assigned at the time the veteran filed his claim for 
increase), prior to the assignment of the effective date for 
the rating for the service-connected PTSD.

Here, the appellant was provided with notice of what type of 
information and evidence was needed to substantiate his 
claims for increase.  Despite the inadequate notice provided 
to the appellant on the issues of effective date, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision, as noted hereinabove.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

A statement of the case furnished to the veteran in May 1999 
set forth the schedular criteria for rating impairment due to 
PTSD.  An April 2000 RO letter informed the veteran that he 
would be afforded a VA examination to evaluate his PTSD.  A 
remedial VCAA notice letter in July 2002 notified the veteran 
of the evidence needed to substantiate his claim for a higher 
rating for PTSD, informed him of the evidence which VA had 
obtained, requested that he submit or identify any additional 
evidence relevant to his claim and advised him that it was 
his responsibility to see that such evidence was received by 
VA.  The veteran was then provided with contact information.  
A supplemental statement of the case furnished in November 
2003 set forth 38 C.F.R. § 3.159, VA assistance in developing 
claims.  

The RO's letters to the veteran, the statement of the case, 
and the supplemental statement of the case satisfied the 
first three elements of notice.  Although the RO did not 
explicitly request that the veteran provide any evidence in 
his possession he thought was relevant to his claims, it did, 
as noted above, advise him that it was his ultimate 
responsibility to support his claim with appropriate evidence 
such that any deficiency in the wording of the notice was a 
harmless error.  The Board also finds that any error in not 
providing a single notice to the appellant covering all 
content requirements would be harmless and non-prejudicial, 
in that the veteran has not identified any pertinent records 
to be obtained by VA.  In light of the foregoing, the Board 
concludes that the veteran was afforded adequate notice 
specific to the instant claims.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Moreover, the rating decision and statement of the case 
explained, in detail, the reasons for the denial of the 
claim.  The Board finds that the appellant was provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  The duty to 
notify the veteran was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103 (West 2002).

VA has obtained records of the veteran's psychiatric 
treatment at VA medical facilities.  In addition, during the 
pendency of the appeal, the veteran has been afforded three 
VA psychiatric examinations to assist in evaluating his 
service connected PTSD disability.  The veteran presented 
testimony and argument in support of his claims at the 
November 2002 hearing.  The veteran and his attorney have not 
identified any additional evidence as relevant to the issues 
on appeal.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant is required 
in developing the facts pertinent to the issue of increased 
rating for PTSD to comply with the duty to assist.  38 
U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).



II.  Increased Ratings - PTSD

The veteran asserts that his service-connected PTSD is more 
disabling than is represented by the ratings currently 
assigned.  A review of the record shows that the veteran's 
service-connected PTSD has been rated 50 percent disabling 
under Diagnostic Code 9411 since September 1992.  In a 
January 1998 decision, the Board denied entitlement to an 
evaluation in excess of 50 percent for PTSD.  The veteran 
thereafter applied for an increased rating.  Then, during the 
pendency of the current appeal, the RO assigned an evaluation 
of 70 percent for PTSD, effective June 30, 2003, the date of 
a VA examination.  The veteran contends that he is entitled 
to evaluations higher than those now in effect during this 
appeal period.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).

When there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture presented more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Further, when evaluating the level of disability from a 
mental disorder, the rating agency shall consider the extent 
of social impairment, but shall not assign an evaluation 
based solely on the basis of social impairment.  The focus of 
the rating process is on industrial impairment from the 
service-connected psychiatric disorder, and social impairment 
is significant only insofar as it affects earning capacity.  
38 C.F.R. §§ 4.126, 4.130 (2005).

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such as" 
in 38 C.F.R. § 4.130 demonstrates that the symptoms after 
that phrase are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  Accordingly, the evidence considered in determining 
the level of impairment from PTSD under 38 C.F.R. § 4.130 is 
not restricted to the symptoms provided in Diagnostic Code 
9411.  Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, and a general 
formula for rating mental disorders, a 50 percent rating 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating requires occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  A 100 
percent rating requires total occupational and social 
impairment, due to such symptoms as: Gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

As noted above, the veteran has been examined by VA three 
times during the appeal period.  At a VA psychiatric 
examination in January 1999, the veteran stated that after 
service he worked in a hospital for two or three years, but 
he became anxious around sick people.  Then he had factory 
jobs, but they made him feel cooped-up.  Next he worked as a 
long-haul truck driver for 12 or 13 years until 1989.  He had 
never been hospitalized for psychiatric treatment.  He had 
attended a VA outpatient mental health clinic for two years 
for couples therapy and substance abuse treatment.  
Currently, he went to the VA mental health clinic every two 
or three months, mainly for medications and also for some 
individual sessions with a psychiatrist.  

The veteran stated that he spent his time looking after his 
four year old daughter while his wife taught music lessons in 
their home.  He indicated that he did odd and end jobs, 
including repairing lawn mowers and replacing brakes on cars, 
to supplement his income, but his last such job was in the 
previous summer.  His other activities included volunteering 
two hours per week in a church genealogy library, cutting 
lawns for some senior citizens, reading a newspaper and 
watching television, doing laundry, cleaning the bathroom and 
the kitchen of his home, and doing a fair amount of cooking, 
tending a vegetable garden, watching football with a neighbor 
and talking with a Vietnam friend who lived behind him, and 
taking his daughter to McDonald's.  The veteran stated that 
he did not like to go out in public.  He did not visit 
relatives or friends or receive visits from them.  The 
veteran stated that he would fall asleep at about 1:30 a.m. 
and then wake up; sometimes he was able to fall asleep again 
and sometimes not.  He said that he was afraid to go to sleep 
because he saw things which upset him in Vietnam.  He stated 
that his wife and he had not slept together for five years; 
he used to wake her up and she was afraid that he would hurt 
her.  The veteran stated that he could not be with a lot of 
people and he preferred to stay by himself where he would not 
hurt anyone and no one would hurt him.  The veteran stated 
that he stopped working as a truck driver when his doctor 
told him that he was taking too many medications and feared 
that he would be in an accident.  The veteran stated that his 
wife handled their bills.  When he was working, he was paid 
in cash, and on some occasions when he was living alone his 
utilities were cut off for non-payment.

On mental status examination, the veteran was dressed very 
neatly.  His responses were given in a soft tone of voice and 
with a saddened constricted affect.  His answers were 
sometimes slightly tangential, indicating that he seemed to 
be unable to present stories with a logical theme or plan to 
them.  He was fully oriented with no sensory deficits.  He 
had no deficit in language function or perception.  He had 
considerable difficulty with mathematical computations of the 
simplest type.  He stated that he had abused alcohol in the 
past but had stopped 20 years ago.  He had abused cocaine as 
recently as eight years ago.  There was no evidence of any 
history of hallucinations or delusions.  The veteran was not 
suicidal.  It was noted that the veteran's mental health 
clinic therapy notes showed that he had trouble with rage and 
could be physical with his wife.  He had problems with sleep 
disruption and with being in public.  

The diagnoses on Axis I were PTSD and cocaine abuse, in 
remission.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 45 and stated that 45 was the 
overall GAF score and the GAF score for PTSD.  The Board 
notes that the GAF scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994).  A GAF score of 45 
denotes serious symptoms or any serious impairment in social, 
occupational, or school functioning.  The examiner stated 
that the veteran was unable to work at the time of the 
examination, partially due to his PTSD but was also due to 
his lack of any major skills.

At a VA psychiatric examination in April 2000, the veteran 
complained of having nightmares of Vietnam events three or 
four times per week.  He stated that his wife would not sleep 
with him for fear of being harmed when he was having a 
nightmare.  He stated that he tried to avoid reminders of 
Vietnam and did not like to come to the VA Medical Center for 
that reason.  He said that helicopters overhead and 
firecrackers caused him anxiety.  While he admitted being 
nervous most of the time, he did not describe overt panic 
attacks.  He indicated that he enjoyed spending time with his 
daughter and from owning a horse which he kept in a stable 
near his house.  He had developed rapport with the people who 
worked and boarded horses at the stable; they were mostly 
older people who knew he was a Vietnam veteran and left him 
alone.  He stated that he quit his job as an over-the-road 
truck driver in 1989 when his doctor told him it was 
dangerous for him to drive while on medications.  He stated 
that when he had looked for a job employers turned him down 
when they learned that he had PTSD because they thought he 
would be a danger to himself.  The veteran had a history of 
alcohol and substance abuse but he had been clean for the 
last eight years.

On mental status examination, the veteran was alert and 
oriented times three.  He made good eye contact and answered 
all questions posed to him.  His speech was slightly slow in 
thought but coherent.  His answers were somewhat concrete.  
His insight and judgment were fair.  The veteran appeared to 
have a bit more problems with anger and isolation since his 
last examination, but he had been able to increase his 
socialization with his riding hobby.  The examiner found 
that, overall; the veteran's symptoms were relatively 
unchanged from his last examination.  The diagnoses on Axis I 
were PTSD and alcohol and cocaine dependence in sustained 
remission.  The examiner assigned an overall GAF score of 50 
and a GAF score related to PTSD of 50.  A GAF score of 50 
denotes serious symptoms or any serious impairment in social, 
occupational, or school functioning.

VA mental health clinic notes show that when he was seen in 
February 2002 the veteran stated that his mood was pretty 
stable except that he was unable to see his seven year old 
daughter as his wife had not approved someone to supervise 
the visits, as permitted by a court.  He was spending time 
with friends, at church, and with his horses.  He was 
thinking about buying some land.  He stated that a VA doctor 
had prescribed a new medication which helped him to sleep so 
he felt more rested.

At the VA mental health clinic in September 2002, the veteran 
stated that the official of his church who was designated to 
supervise his visits with his daughter was not always 
available, which limited his visits with his daughter.  He 
was trying to lose weight and had lost 15 pounds.  He stated 
that he was doing okay healthwise.  He was having difficulty 
sleeping through the night.  He would wake up and not be able 
to go back to sleep because he ruminated about his ex-wife 
and his daughter.  The veteran stated that his medication 
gave him a hangover.  Another medication was prescribed.

At the hearing in November 2002, the veteran testified that 
he participated in a VA PTSD group twice a month and took 
medication for PTSD each morning.  He testified further that: 
he slept only three or four hours per night and had two or 
three nightmares per night; his nightmares were about events 
while he was serving as a medic in Vietnam treating the 
wounded and losing friends; he stayed at home most of the 
time because he could not put up with crowds; he had two or 
three friends in his neighborhood; he spent time with his 
horse, who did not argue with him; he was divorced the 
previous year "because of my PTSD and other problems"; he 
stopped working as a truck driver after medication he was 
taking for PTSD slowed him down so that he would stop and 
rest and couldn't make deliveries on time, and his foreman 
said that they couldn't use him; when they were together, his 
wife didn't want to sleep with him because of his nightmares; 
she was upset that he didn't want to go out to see people or 
have people over but stayed secluded in the basement; and 
since he got divorced, he shared a house with some other 
people, with whom he interacted okay.

At the VA mental health clinic in January 2003, the veteran 
reported that things were relatively stable.  He had an 
upcoming court date on his visitation rights and the amount 
of child support he paid.  He found that if he avoided the VA 
hospital except for scheduled appointments his memories of 
Vietnam and his medic experiences were less intrusive.

At the VA psychiatric examination on June 30, 2003, the 
veteran reported that he was living in a rented house with a 
roommate.  His ex-wife and his daughter were living in their 
old home.  He had supervised visitation with his daughter 
every other week.  He stated that a jury had acquitted him of 
a charge of domestic violence toward his ex-wife but that he 
had served time for violating a restraining order.  The 
veteran stated that he had stopped using cocaine and alcohol 
in the early 1990s after receiving VA psychiatric treatment 
which made him realize that taking those substances was a 
form of suicide given his diabetes mellitus.  He related that 
in his job as a truck driver which ended in the 1980s at 
times intrusive memories made him pull over and stop which 
made him late with deliveries.  When his medication was 
increased, doctors told him that he was taking too many 
medications to continue to drive long distances.  He stated 
that he had tried to find a job driving for a local company 
but when they found out that he has PTSD and takes medication 
people felt he would be a risk to himself and the others on 
the staff.  The veteran stated that he had insomnia.  He 
stayed up late until he was exhausted.  He only slept until 
two or three in the morning and was up the rest of the night.  
He had nightmares about his service in Vietnam as a medic.  
He dreamed about body parts, drowned and bloated bodies, and 
bodies decomposed by the heat, and screaming men with missing 
arms or legs.  He stated that during the day he had intrusive 
thoughts which were the same as his nightmares.  His daytime 
intrusive memories were worse if he was not busy.  

He stated that he lived in his basement, where the windows 
were covered.  It was like a bunker, and he liked it that 
way.  He stated that he avoided people because he knew that 
it was likely he would get into an argument or altercation.  
He went to the store late at night or sent his roommate or a 
neighbor.  The veteran stated that he had temper flares and 
often had words with people.  He claimed that years ago he 
got into an argument with a man in a bar and shot him, for 
which he had to serve three years in jail.  In general, he 
avoided people, drugs, alcohol, the VA hospital, news events 
about the war, and television shows except for comedies and 
cartoons.  He had a hard time with loud noises such as 
firecrackers.  The veteran indicated that he had a great deal 
of sadness over the loss of his wife in divorce and his 
inability to easily see his daughter.  He gave a history of 
having been suicidal off and on for many years, more so since 
his marriage fell apart, but he denied having any plan, 
intent, or attempts at suicide.  The veteran stated that he 
had been homicidal in the past and now had no weapons.  He 
stated that he spent his days fiddling around his house and 
fixing things.  He had a friend with a business, and he went 
to his friend's shop about once a week and helped to fix 
things.  He was not able to sit through a church service but 
enjoyed being visited by church members.  Sometimes he saw a 
friend who died in Vietnam; when that happened, he would call 
a friend of his to talk about it.

On mental status examination, the veteran was oriented in all 
spheres.  His mood was mildly depressed and his affect was 
extremely restricted.  His short-term memory was fair.  His 
concentration for serial subtraction was good.  His thought 
processes were goal-directed but he had extremely concrete 
explanations for various events and questions by the 
examiner.  His calculating ability for simple computations 
was good.

The examiner reported that the veteran had severe symptoms of 
PTSD on a daily basis.  His primary symptoms were an 
increased anxiety level, which prevented him from a normal 
sleep pattern despite his current medication regimen, 
frequent nightmares and intrusive memories, the need to 
isolate himself from people for fear of becoming violent, a 
moderate level of irritability even with friends, and 
frequent auditory hallucinations and visual allusions with 
Vietnam content.  The veteran also had symptoms of depression 
which became an issue since his divorce in 2000 and fulfilled 
the criteria for a diagnosis of adjustment disorder with 
depressed mood.  The examiner reported that the veteran's 
employability was primarily limited by his soft signs of 
psychosis, namely auditory hallucinations and visual 
allusions, along with his extreme irritability and history of 
emotional outbursts with violence toward others.  He stated 
that, if the veteran's psychotic symptoms could be brought 
under good control, he would be a good candidate for 
employability in a setting where he would have very little, 
if any, contact with the general public and little 
supervision.  He found that the primary factor limiting the 
veteran's ability to resume his old job as a long-distance 
truck driver was the side effects of his current medications.

The diagnoses on Axis I were PTSD, chronic and severe, 
adjustment disorder with depressed mood, and cocaine and 
alcohol abuse, in remission for over 20 years.  The examiner 
assigned a GAF score for PTSD of 45, which denotes serious 
symptoms or serious impairment in social, occupational, or 
school functioning.  The examiner commented that the GAF 
score reflected the veteran's occupational and social 
impairment due to persistent suicidal ideation, violent 
outbursts toward others, impairment of short- and long-term 
memory, very concrete thinking, disturbed motivation and 
mood, difficulty in adapting to stressful circumstances 
secondary to intrusive memories, and difficulty with 
establishing and maintaining relationships secondary to 
irritability.  He stated that such difficulties placed the 
veteran's overall GAF in between the 50 percent and 70 
percent categories as specified in VA's general formula for 
rating mental disorders.

In evaluating the veteran's PTSD prior to, and since, June 
30, 2003, the Board notes that his symptoms of PTSD as 
reported by examining VA psychiatrists and mental health 
clinic therapists have more nearly approximate the criteria 
for an evaluation of 70 percent during the entire appeal 
period.  Although the evidence of record shows that the 
veteran's PTSD symptoms have varied somewhat over the years, 
the overall impression has been that of severe.  Global 
Assessment of Functioning (GAF) scores have consistently 
ranged from 45 to 50 and the veteran has consistently 
reported the same symptoms since he filed his claim for 
increase in February 1998.  Although the veteran has not 
exhibited circumstantial, circumlocutory, or stereotyped 
speech, did not endorse panic attacks, and did not 
demonstrate difficulty in understanding complex commands or 
significant memory impairment, he did have definitely 
occupational and social impairment with deficiencies in most 
areas, such as work, family relations and mood, with evidence 
of chronic sleep impairment and near continuous depression, 
social withdrawal, nightmares, intrusive thoughts of Vietnam, 
and reported history of emotional outbursts and violence 
toward others, symptoms recognized as warranting an 
evaluation of 70 percent.

Furthermore, the evidence of record, since 1999, shows that 
the veteran has been suicidal, on and off, and his affect has 
been extremely restricted, and VA examinations in January 
1999 and July 2003 noted serious impairment due to the PTSD.  
Thus, the Board finds that the veteran's PTSD symptoms have 
remained fairly consistent, and severe, throughout this 
appeal period.  In light of the foregoing, the Board finds 
that the criteria are met for the assignment of a 70 percent 
rating prior to June 30, 2003.  

Nevertheless, none of the examinations of record show total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name, such that a 100 
percent rating is assignable.  

Rather, the June 30, 2003, examination showed that the 
veteran continued to suffer from sleep disturbance, 
nightmares and intrusive recollections of Vietnam 
experiences, irritability, and some social withdrawal.  It 
also showed that the veteran continued to participate in such 
activities as visiting with his daughter, being visited by 
church members, and helping a friend in his repair shop.  
Although the examiner characterized the veteran's PTSD 
symptoms as severe, he did not find total social and 
occupational impairment and in fact stated that in his view 
the veteran's overall functioning was impaired at more than 
the level warranting a 50 percent evaluation under the 
general rating formula for mental disorders and at less than 
the level warranting a 70 percent evaluation.  Nothing in the 
June 30, 2003, or earlier, examination reports indicates a 
level of impairment which would warrant a schedular 100 
percent evaluation.  Although the veteran may have difficulty 
maintaining employment, the record does not contain evidence 
of an inability to maintain employment.  Furthermore, the 
veteran has always been oriented during his VA examinations, 
is not delusional, and has not exhibited an inability to 
perform tasks of daily living.  Behavior at VA examinations 
was never characterized as grossly inappropriate.  Finally, 
although the veteran exhibits serious symptoms of isolation 
and withdrawal, he is not completely isolated or withdrawn, 
as evidenced by his good attitude toward church visitors to 
his home, for example.  

In sum, there is no competent evidence showing entitlement to 
an evaluation of 100 percent for PTSD at any time during the 
appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2005).


ORDER

Entitlement to a 70 percent rating for the service-connected 
PTSD prior to June 30, 2003 is granted, subject to the laws 
and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 70 percent for the 
service-connected PTSD is denied.  


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


